      Case: 1:21-cv-04446 Document #: 2 Filed: 08/20/21 Page 1 of 4 PageID #:3




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

LAUREN BIANCHI,                                 )
                                                )
                    Plaintiff,                  )      Case No.: 1:21-cv-04446
                                                )
v.                                              )      Removed from:
                                                )
RADIUS GLOBAL SOLUTIONS, LLC,                   )      Cook County
                                                )      Circuit Court, Chancery Division
                    Defendant.                  )      Case No.: 2021 CH 03530

                                 NOTICE OF REMOVAL

      PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, 1441, and 1446,

Defendant Radius Global Solutions, LLC (hereinafter “Defendant”), by its attorneys,

respectfully files this Notice of Removal to remove this action from the Circuit Court of

Cook County, Chancery Division in Cook County, Illinois, to the United States District

Court for the Northern District of Illinois.    In support of this Notice of Removal,

Defendant states as follows:

      1.     Plaintiff, Lauren Bianchi, originally commenced this action by filing a

complaint against Radius in the Cook County Circuit Court, Chancery Division,

captioned Lauren Bianchi v. Radius Global Solutions, LLC, Case No.: 2021 CH 03530,

on July 20, 2021. The complaint was served on Radius’ registered agent on July 23,

2021. A true and correct copy of the complaint is attached hereto as Exhibit A. No

further proceedings before the state court have occurred.
      Case: 1:21-cv-04446 Document #: 2 Filed: 08/20/21 Page 2 of 4 PageID #:4




       2.     For the reasons described below, this Court has jurisdiction over the state

court action pursuant to 28 U.S.C. § 1331 because plaintiff’s complaint alleges a cause of

action arising under the laws of the United States.

       3.     Plaintiff’s complaint alleges that Radius violated the Federal Debt

Collection Practices Act due to Radius’ allegedly unlawful collection activities

concerning a debt which was owed by the Plaintiff.

       4.     The United States Supreme Court has affirmed that federal question

jurisdiction exists when presented with a substantial federal question. Grable & Sons

Metal Prods., Inc. v. Darue Eng. & Mfg., 545 U.S. 308 (2005). Because plaintiff seeks

relief for a cause of action arising under a federal statute, the complaint asserts a federal

question under 28 U.S.C. § 1331 and 15 U.S.C. § 1692k, and it is therefore removable

pursuant to 28 U.S.C. § 1441.

       5.     This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b) in

that it is being filed within thirty (30) days after service of the complaint on Radius.

Radius was served on July 23, 2021. See Exhibit B (state court docket).

       6.     The Cook County Circuit Court, Chancery Division is located within the

federal Northern District of Illinois. Therefore, venue for purposes of removal is proper

because the United States District Court for the Northern District of Illinois embraces the

place in which the removed action was pending. 28 U.S.C. § 1441(a).

       7.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being

caused to be served on plaintiff, through her attorneys, at the address provided in the



                                             2
      Case: 1:21-cv-04446 Document #: 2 Filed: 08/20/21 Page 3 of 4 PageID #:5




complaint. Notice will also be promptly filed with the clerk of the Cook County Circuit

Court, Chancery Division.

       8.     Radius files this Notice of Removal solely for the purpose of removing the

state court action and does not waive, and specifically reserve, all defenses.

       WHEREFORE, Defendant Radius Global Solutions, LLC gives notice that this

action is removed to the United States District Court for the Northern District of Illinois,

and respectfully requests that no further proceedings in this matter be had in the Cook

County Circuit Court, Chancery Division.

Date: August 20, 2021                     Respectfully submitted,

                                          s/ Andrew E. Cunningham
                                          Andrew E. Cunningham
                                          Morgan I. Marcus
                                          Sessions, Israel & Shartle, LLC
                                          141 West Jackson Boulevard, Suite 3550
                                          Chicago, Illinois 60604
                                          Telephone: (312) 578-0992
                                          E-mail: acunningham@sessions.legal
                                                  mmarcus@sessions.legal

                                          Attorneys for Defendant
                                          Radius Global Solutions, LLC




                                             3
      Case: 1:21-cv-04446 Document #: 2 Filed: 08/20/21 Page 4 of 4 PageID #:6




                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 20, 2021, I electronically filed the foregoing
Notice of Removal with the Clerk of Court using the CM/ECF system. A copy of this
document and all attachments are being delivered by electronic mail to plaintiff’s counsel
at the following address:

      Julie Clark
      Samuel Park
      Edelman, Combs, Latturner, & Goodwin, LLC
      20 South Clark Street, Suite 1500
      Chicago, IL 60603
      Ph: (312) 739-4200
      jclark@edcombs.com
      spark@edcombs.com

                                         s/ Andrew E. Cunningham
                                         Andrew E. Cunningham, Esq.

                                         Attorney for Defendant
                                         Radius Global Solutions, LLC




                                            4
